department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number telephone number employer_identification_number dear we have considered your ruling_request dated date and amended on date concerning the tax consequences under sec_511 of the internal_revenue_code_of_1986 as amended hereafter i r c related to merchandise sold at your museum gift shop facts you are exempt from federal_income_tax under sec_501 and described in sec_170 your purposes include operating a museum and research center that provides a location to receive and display materials pertaining to u including but not limited to v and to educate the public about u and v and outer space you maintain a museum gift shop on your premises museum gift shop business is also conducted through internet-order catalog sales you sell items in your museum gift shop as part of your regular operations the museum gift shop sells the following items you describe as toys that pertain to the solar system books and documentary videos on the topic of u and v and various items that contain a reproduction of the newspaper article reporting on v you represented that these items pertain to u and v and outer space and which are all substantially related to your exempt_purpose you provided copies of the descriptive literature educational material that accompany each item and a statement as to how the sale of each item contributes importantly to the achievement of your museum and research center's exempt educational_purposes you also provided photographs and physical descriptions of the items on which you are seeking a ruling along with the descriptive literature educational material that accompanies each item you have represented that the descriptive literature educational material accompanying each item is based upon eye-witness accounts referenced in various scholarly material available in both written and video format in your museum library and or also depicted in your museum’s exhibits and displays you represent that all these items help educate the public about u and v and outer space ruling requested the sale of merchandise in your museum gift shop referenced herein contributes importantly to your exempt_purpose and does not constitute unrelated_business_income under sec_511 law r c sec_501 provides that a corporation organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax r c sec_511 imposes a normal_tax and surtax on the unrelated_business_taxable_income or organizations_exempt_from_taxation under sec_501 sec_512 defines unrelated_business_taxable_income as income from any unrelated business regularly carried on by an exempt_organization sec_513 defines unrelated trade or business’ to mean any trade_or_business the conduct of which is not substantially related aside from the need for income to the exercise or performance of the organization's exempt_purpose or function that constitutes the basis for its exemption under sec_501 r c sec_513 provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services for purposes of the preceding sentence an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate or similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_1_501_c_3_-1 defines educational to mean the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that museum zoos planetariums and other similar organizations are examples of educational organizations sec_1_513-1 provides that the primary objective of the adoption of the unrelated_business_income_tax was to eliminate a source of unfair competition by placing the unrelated business activities of certain exempt_organizations upon the same tax basis as the non-exempt business endeavors with which they compete on the other hand where an activity does not possess the characteristics of a trade_or_business within the meaning of sec_162 such as when an organization sends out low_cost_articles incidental to the solicitation of charitable_contributions the unrelated_business_income_tax does not apply since the organization is not in competition with taxable organizations however in general any activity of a sec_501 organization that is carried on for the production_of_income and that otherwise possesses the characteristics required to constitute trade_or_business within the meaning of i r c 162-and that in addition is not substantially related to the performance of exempt functions presents sufficient likelihood of unfair competition to be within the policy of the tax accordingly for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services thus the term trade or business’ in sec_513 is not limited to integrated aggregates of assets activities and good will which comprise business for the purposes of certain other provisions of the internal_revenue_code activities of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose identity as trade_or_business merely because they are carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization thus for example the regular sale of pharmaceutical supplies to the general_public by a hospital pharmacy does not lose identity as trade_or_business merely because the pharmacy also furnishes supplies to the hospital and patients of the hospital in accordance with its exempt purposes or in compliance with the terms of sec_513 similarly activities of soliciting selling and publishing commercial advertising do not lose identity as a trade_or_business even though the advertising is published in an exempt_organization periodical that contains editorial matter related to the exempt purposes of the organization however where an activity carried on for the production_of_income constitutes unrelated_trade_or_business no part of that trade_or_business shall be excluded from this classification merely because it does not result in profit sec_1_513-1 provides that in general exempt_organization business activities that are engaged in only discontinuously or periodically will not be considered regularly carried on if they are conducted without the competition and promotional efforts typical of commercial endeavors however where the non-qualifying sales are not merely casual but are systematically and consistently carried on by the organization they meet the requirement of regularity under il r c sec_512 sec_1_513-1 provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one for this relationship to exist the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved revrul_73_104 1973_1_cb_263 holds that the sale of greeting card reproductions of art works by an art museum exempt from tax under sec_501 does not constitute unrelated_trade_or_business each card is imprinted with the name of the artist the title or subject matter of the work the date or period of its creation if known and the museum's name the art museum sold these cards through a shop in the museum and through a catalogue that solicited mail orders the rationale of revrul_73_104 is that the card sales contribute importantly to the achievement of the museum's exempt educational_purposes by stimulating and enhancing public awareness interest and appreciation of art revrul_73_104 also states that the cards are promoted and sold in a clearly commercial manner at a profit and competition with commercial greeting card publishers does not alter the fact of the activity's relatedness to the museum's exempt_purpose revrul_73_105 1973_1_cb_264 holds that the sale of scientific books and city souvenirs by a museum of folk art exempt from tax under sec_501 constitutes unrelated_trade_or_business even though other items sold in the museum shop are related to its exempt_function the revenue_ruling describes an exempt museum of american folk art that offers for sale in its shop four categories of items ie reproduction of artworks from the museum's collection and from other art collections that take the form of prints suitable for framing postcards greeting cards and slides metal wood and ceramic copies of american folk art objects from its collection and other collections instructional literature concerning the history and development of art particularly folk art and scientific books and various souvenir items relating to the city in which the museum is located all of its reproductions are imprinted with the name of the artist the title or subject matter of the reproduced work and the museum's name it was concluded that categories and contribute importantly to the achievement of the folk art museum's exempt educational_purposes by making works_of_art familiar to a broader segment of the public thereby enhancing the public's understanding and appreciation of art the sale of scientific books and souvenirs described in category was deemed to constitute unrelated_trade_or_business because the objects had no causal relationship to art or to artistic endeavor and thus did not contribute importantly to the accomplishment of the folk art museum's exempt purposes rationale the terms unrelated_business_income pertains to income generated from the sale_of_goods or services as part of a regularly carried on trade_or_business that is not substantially related to the exempt_purpose of the organization see sec_511 sec_512 sec_513 and sec_513 because you sell items in your museum gift shop on a regular and routine basis you are engaging in a regularly carried on trade_or_business see sec_1_513-1 sec_1_513-1 the only issue remaining is whether the sale of these items is substantially related to your exempt purposes see sec_1 d a nexus between the items sold in a museum gift shop and the accomplishment of the museum's exempt purposes must be established before sales of the items can be considered substantially related within the meaning of sec_513 and thus exempt from unrelated_business_income taxation as such the focus is on the primary purpose for the production and sale of each item for example if the primary purpose of the article is utilitarian ornamental or as a souvenir it would not be considered substantially related within the meaning of sec_513 the nexus that is established should also establish that an item relates specifically to the particular museum in which it is sold items that are of general educational value are not necessarily substantially related for example in revrul_73_105 supra sales of scientific books by a museum of folk art constituted an unrelated_trade_or_business because of the lack of a causal relationship of the scientific books to the folk art museum's exempt_purpose even though those scientific books were educational in and of themselves here the various books and documentary videos on the topic of u and v relate directly to your exempt educational purpose of educating the public about u and v and outer space as such the sale of these items would not generate unrelated_business_income generally museum gift shop sales will not generate unrelated_business_income when the merchandise sold depicts items from the museum’s collection and contains descriptive literature to educate the purchaser as to the significance of the item and its nexus to the educational purpose of the museum see rev ruls and supra your museum gift shop sells items that contain a reproduction of the newspaper article reporting on v such as posters on coffee mugs book markers etc along with various scholarly books and documentary videos pertaining to u and v and outer space these items are intrinsically educational and create a nexus with your exempt_purpose these items also contain accompanying descriptive literate which educates the public about u and v and create a nexus with your exempt_purpose of educating the public about u and v and outer space as such the sale of these items would not generate unrelated_business_income the museum gift shop sells items that can generally be described as educational and interpretive teaching items for children that you broadly labeled as toys these items are jigsaw puzzles posters cartoon books and t-shirts pertaining to the solar system and contain educational material imprinted within and made part of the toys these items educate the public about the solar system and create a substantial nexus to u and v and your exempt_purpose of educating the public about u and v and outer space as such the sale of these items would not generate unrelated_business_income conclusion we have determined that the sale of the various toys pertaining to the solar system various books and documentary videos pertaining to u and v and items that contain a reproduction of the newspaper article reporting on v contribute importantly to your exempt_purpose and do not constitute unrelated_business_income under r c sec_511 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
